DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 03/01/2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,452,786 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	
Response to Arguments/Amendments
4.	The amended Claims overcomes the Claim Objections. Terminal Disclaimer is filed on 03/01/2022, the Double Patenting rejection is withdrawn. 

Examiner’s Amendment
5.         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mrs. Dina Blikshteyn  (Reg. No. 63,962) on 03/01/2022. 

	Please, amend Claims 2, 9, 16 and cancel Claim 22 as following. 

	With respect to Claim 2, please delete Claim 2 and insert 

receiving, from a user computing device, a query in a flow of computer actions;
obtaining, in response to determining that the received query requires a translation, one or more flow parameters for the flow, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of other computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow;
determining a subset of the one or more flow parameters that have a correlation between the one or more flow parameters and corresponding success indicators above a predefined threshold;
performing, based on the received query, a search in each of a plurality of candidate languages to generate partial search results in each of the plurality of candidate languages;
arranging, based on the subset of the one or more flow parameters, the partial search results generated in each of the plurality of candidate languages; and
providing the arranged partial search results in the plurality of candidate languages for display on the user computing device.

	With respect to Claim 9, please delete Claim 9 and insert 
9. (Currently Amended) A system comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, from a user computing device, a query in a flow of computer actions;
obtaining, in response to determining that the received query requires a translation, one or more flow parameters for the flow, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow;

performing, based on the received query, a search in each of a plurality of candidate languages to generate partial search results in each of the plurality of candidate languages;
arranging, based on the subset of the one or more flow parameters, the partial search results generated in each of the plurality of candidate languages; and
providing the arranged partial search results in the each of the plurality of candidate languages for display on the user computing device.

	With respect to Claim 16, please delete Claim 16 and insert 
16. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause the machine to perform operations comprising:
receiving, from a user computing device, a query in a flow of computer actions;
obtaining, in response to determining that the received query requires a translation, one or more flow parameters for the flow, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow;
determining a subset of the one or more flow parameters that have a correlation between the one or more flow parameters and corresponding success indicators above a predefined threshold;
performing, based on the received query, a search in each of a plurality of candidate languages to generate partial search results in each of the plurality of candidate languages;
arranging, based on the subset of the one or more flow parameters, the partial search results generated in each of the plurality of candidate languages; and
providing the arranged partial search results in the each of the plurality of candidate languages for display on the user computing device.

	With respect to Claim 22, please cancel Claim 22. 
22. (Cancelled)
Reasons for Allowance
6.	Claims 2, 3, 5-10, 12-17, 20-21 and 23-24 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
“obtaining, in response to determining that the received query requires a translation, one or more flow parameters for the flow, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of other computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow;
determining a subset of the one or more flow parameters that have a correlation between the one or more flow parameters and corresponding success indicators above a predefined threshold;
performing, based on the received query, a search in each of a plurality of candidate languages to generate partial search results in each of the plurality of candidate languages;” as recited in Claim 2. 
 	“obtaining, in response to determining that the received query requires a translation, one or more flow parameters for the flow, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow;
 	determining a subset of the one or more flow parameters that have a correlation between the one or more flow parameters and corresponding success indicators above a predefined threshold;
performing, based on the received query, a search in each of a plurality of candidate languages to generate partial search results in each of the plurality of candidate languages;” as recited in Claim 9. 

“obtaining, in response to determining that the received query requires a translation, one or more flow parameters for the flow, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow;
determining a subset of the one or more flow parameters that have a correlation between the one or more flow parameters and corresponding success indicators above a predefined threshold;
performing, based on the received query, a search in each of a plurality of candidate languages to generate partial search results in each of the plurality of candidate languages;” as recited in Claim 16. 
	The closest prior arts found as following. 
a. 	Yamasaki et al. (US 2013/0080145 A1.) In this reference, Yamasaki et al. disclose a method/ a system for translating the document. Yamasaki et al. considers the domain of the translation documents in translating (Yamasaki et al. [0031] FIG. 1 shows the entire apparatus 100. The apparatus 100 includes a translation acquisition unit 102 acquiring translation documents of an unknown language and one or more known languages from contents in Web 101, a translation storage unit 103 storing the translation documents and corresponding domain of the translation documents, a translation search unit 104 designating a unknown language and a domain and searching translation documents from the unit 103, a word extraction unit 105 extracting a pair of words having word of the unknown language and corresponding word of the known language from the translation documents searched by the unit 104, an answer creation unit 106 estimating an analysis result of the unknown language document in the translation documents searched by the unit 104 based on the pair of words and an analysis result of the known language document in the translation documents, and an answer creation unit 107 creating an analyzer of the unknown language based on the analysis result of the unknown language document.) However, Yamasaki et al. does not consider a number of times the domain was included in the flow of computer actions. Thus, Yamasaki et al. fail to teach and/or suggest the allowable subject matter noted above. 
Search using translated query, col. 4 lines 56-62 The system determines responsive results using the one or more translated queries (208). For example, searches can be performed to identify resources matching the language of the query for each of the translated queries. Thus, French language resources can be searched responsive to the French query and Dutch language resources can be searched responsive to the Dutch query. For example, one or more index databases can be maintained by a search system for each language or for one or more languages, col. 9 lines 56-65 Fig. 7 is a representation of an example search results page 700 including cross-language search results 702. As shown in the search results page 700, the user has selected “translated foreign pages” 610 in the collection of menu item 606. As a result, languages have been identified for searching based on the input query 604 “bicycle rental brussles.” The identified languages and corresponding translated queries 706 are displayed below the input query 604. In particular, French and Dutch were identified as languages to search, for example, as described above.) However, Lim et al does not teach a threshold in determining a subset of the one or more flow parameter, wherein the one or more flow parameters are determined based on statistical analysis of click-through logs, the click-through logs providing an indication of success from flows of other computer actions, and wherein the one or more flow parameters include at least one domain included in the flow and a number of times the at least one domain was included in the flow. Thus, Lim et al. fail to teach and/or suggest the allowable subject matter above. 
c.	Zhou et al. (US 8,538,957 B1.) In this reference, Zhou et al. disclose a method and/or system for validating candidate translations for a phrase. Zhou et al. considers a threshold in click-through in the flow of computer actions (Zhou et al. col. 5 lines 29-40 The number of selected visual media search results can be determined in various ways. In some implementations, the number of visual media search results is pre-determined, and can be the same for both visual media search results responsive to a query for the phrase and visual media search results responsive to a query for the candidate translation, or can be different for the two groups of visual media search results. In other implementations, all visual media search results that satisfy a threshold are selected. For example, all visual media search results having a number of clicks above a predetermined threshold can be selected. The threshold can be determined, for example, empirically, col. 8 lines 46-52 augmenting a visual media search query with a valid translation into a different language increases the number of relevant search results returned to a user. By way of illustration, a search engine can use translations identified by a translation validator 102 to enhance the number and quality of search results returned in response to a visual media search query. Because visual media typically involves image and video content which conveys information independent of language, the user is likely less concerned with the language of the search result and more concerned with the content of the visual media. Therefore, query translation is especially useful for visual media search queries. However, similar techniques could be used in any other type of search, for example, document searches or product searches.) Zhou et al. does not consider a number of times the domain was included in the flow of computer actions. Thus, Zhou et al. fail to teach and/or suggest the allowable subject matter noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THUYKHANH LE/Primary Examiner, Art Unit 2655